Dismissed and Memorandum Opinion filed August 30, 2007







Dismissed
and Memorandum Opinion filed August 30, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00305-CV
____________
 
ROBERT COMBRE, Appellant
 
V.
 
BANK OF AMERICA, N.A. (USA), Appellee
 

 
On Appeal from the
County Civil Court at Law No. 4
Harris County,
Texas
Trial Court Cause
No. 868748
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 8, 2007.  Appellant=s brief was due on May 28, 2007.  On
June 12, 2007, appellant was notified that the brief was past due.  No response
was received.  On July 12, 2007, this Court issued an order stating that unless
appellant submitted his brief, together with a motion reasonably explaining why
the brief was late, on or before August 13, 2007, 2007, the Court would dismiss
the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
On
August 10, 2007, appellant filed a letter, requesting dismissal of the trial
court judgment and mediation.  




Appellant=s response demonstrates no reasonable
explanation for failure to timely file a brief or a motion for extension of
time.
Accordingly,
the appeal is ordered dismissed. 
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
30, 2007.
Panel consists of Justices Anderson, Yates, and Guzman.